DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, 6-7, 11-14, 20-24, 27-28, 31-44 are pending.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 11-14, 20, 22-24, 27, 32-33, and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer et al. (US 20140082237) in view of Rosenzweig et al. (US 20140095911). Iyer et al. (US 20140115207)
Regarding claim 1, Wertheimer teaches
A System on a Chip (SoC), comprising: 
5a plurality of IP agents; (Figs. 1 (112 – IP blocks))
an interconnect arranged to handle transactional traffic between the plurality of IP agents, the interconnect including at least one port; (Fig. 1 (102 – Fabric), (110 – FCU) and (104 – Fabric Port))
a first IP agent, among the plurality of IP agents, provided on the SoC and arranged to communicate with the interconnect using a link, the link directly connecting 
a reset manager enabling the first IP agent to become transaction-ready independent of other IP agents among the plurality of IP agents, the enabling involving a reset negotiation comprising: ([0036], “traffic destined to nodes on the fabric that are powered down, where the traffic is forwarded to a fabric microcontroller that is used as a proxy for the powered down node and holds all the required IP context. The controller decides either to power-up the node or complete the transaction autonomously. Using this scheme, the various IPs can be powered down completely when idle where only a small amount of wake circuitry is left to enable an IP to be powered up if needed.” Where Wertheimer is capable of individually controlling whether to power up (i.e. enable) the IP Agents)
Wertheimer teaches a fabric for communicating between IP Agents on an SOC. Additionally, Wertheimer teaches placing IP Agents in low power modes and waking the IP Agents but does not specifically teach a way to wake a component over a link.
Rosenzweig teaches
15determining, by the interconnect and over the link, that the first IP agent is awake, the first IP agent being awake when capable of sending transactions and processing received transactions; ([0036], “if the EC chooses to wake up the CPU, then the EC sends a regular command/signal over the PM link at an operation 506. This command/signal may not receive a response immediately and the EC may periodically send the command/signal until a response is received at an operation 508.” And [0037], “the CPU may wait until it is ready (e.g., a threshold time value has passed before communicating over the PM link”)
Rosenzweig and Wertheimer are analogous art. Rosenzweig is cited to teach a similar concept of low power operation in a SOC.  Wertheimer teaches a fabric for communicating between IP Agents on an SOC. Additionally, Wertheimer teaches placing IP Agents in low power modes and waking the IP Agents but does not teach the method for waking up the device. Rosenzweig teaches a way to wake a component over a link. Based on Rosenzweig and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer so that after placing an IP Agent in a low power mode and by periodically sending requests across a bus/link it can be determined that an IP Agent has completed its wakeup process. 
Rosenzweig and Wertheimer teaches determining a first IP Agent is awake over a link but do not discuss exchanging information related to the bandwidth or data rate of the link. Iyer teaches a high performance interconnect which includes a data exchange after reset is asserted, an exchange of data width followed by recognizing the agent is transaction ready by being able to perform a data sequence.
responsive to a determination that the first IP agent is awake, exchanging, between the interconnect and the first IP agent, information related to an amount 20of data capable of being transmitted over the link; and (Fig. 7, [0068-70], “May be a handshake state where an agent completes actions and exits to a next state based on remote agent signaling. Receiver may qualify valid signaling from transmitter. Receiver, in one Link width state: agent communicates with the final lane map to remote transmitter. Receiver receives the information and decodes. Receiver may record a configured lane map in a structure after checkpoint of a previous lane map value in a second structure. Receiver may also respond with an acknowledge ("ACK").”)
responsive to exchanging the information related to the amount of data capable of being transmitted over the link, determining, by the interconnect, that the first IP agent is transaction-ready. ([0071], “Transmitter exit to a link state, in one embodiment, includes start of a data sequence (SDS)” where exiting the link width state and starting of a data sequence is interpreted as an agent being transaction ready)
Iyer, Rosenzweig and Wertheimer are analogous art. Rosenzweig is cited to teach a similar concept of resetting and low power operation in a SOC.  Wertheimer teaches a fabric for communicating between IP Agents on an SOC. Additionally, Wertheimer teaches placing IP Agents in low power modes and waking the IP Agents but does not teach the method for waking up the device. Rosenzweig teaches a way to wake a component over a link. Iyer teaches after performing a reset the data width of the link is exchanged before the link/agent is ready for normal operation. Based on Rosenzweig and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer and Rosenzweig to exchange the 
Regarding claim 3, Rosenzweig teaches wherein the reset negotiation further involves the interconnect generating a plurality of inquiries to 5determine that the first IP agent is awake, the plurality of inquiries sent by the interconnect using the link at periodic intervals respectively. ([0036], “if the EC chooses to wake up the CPU, then the EC sends a regular command/signal over the PM link at an operation 506. This command/signal may not receive a response immediately and the EC may periodically send the command/signal until a response is received at an operation 508.” And [0037], “the CPU may wait until it is ready (e.g., a threshold time value has passed (for example, based on expiration of a timer (not shown), how long the CPU has been in sleep state, how much longer EC can wait before communicating over the PM link”)
Regarding claim 4, Rosenzweig 1teaches wherein the reset negotiation further involves the first IP agent generating a positive response in response 10to receiving an inquiry from the interconnect requesting an awake status of the first IP agent, the positive response generated when the first IP agent awakens and is transaction-ready. ([0037], “the CPU may wait until it is ready (e.g., a threshold time value has passed (for example, based on expiration of a timer (not shown), how long the CPU has been in sleep state, how much longer EC can wait before communicating over the PM link”)

Regarding claim 7, Iyer teaches wherein the reset negotiation further involves the interconnect exchanging an agreed upon number of virtual channels to be associated with the link coupling the interconnect and the first IP agent, the link associated with one 
Regarding claim 11, Iyer teaches wherein the reset 15negotiation is conducted using link-level information that is directly transmitted over the link between the one or more ports of the interconnect and the first IP agent, the direct transmission not sent to another destination and unmodified by the link, the other destination distinct from the first IP agent and the one or more ports of the interconnect. (Fig. 2 (210 – Link layer), [0054], “The physical link can be point-to-point between two Link layer entities, such as layer 605a and 605b. The Link layer 610a,b can abstract the Physical layer 605a,b from the upper layers and provides the capability to reliably transfer data (as well as requests) and manage flow control between two directly connected entities. The Link 
Regarding claim 12, Wertheimer teaches wherein the link-level information is conveyed in one or more control packets that are transmitted over the link between the one or more ports of the interconnect and the first IP agent. ([0018], “each of fabric-to-fabric bridge 118 and IP blocks 112 includes an endpoint fabric interface 122 (labeled 122-0, 122-1, 122-2 . . . 122-N for bridge 118 and IP blocks 1, 2, . . . N, respectively) that is configured to function as an interface to fabric 102 via a corresponding fabric port 104. For example, an endpoint fabric interface includes input and output queues for buffering output and inbound packet data”)
Regarding claim 13, Wertheimer teaches wherein the one or more control packets are directly transmitted over the link between the one or more ports of the interconnect and the first IP agent and are not forwarded to another destination. ([0018], “each of fabric-to-fabric bridge 118 and IP blocks 112 includes an endpoint fabric interface 122 (labeled 122-0, 122-1, 122-2 . . . 122-N for bridge 118 and IP blocks 1, 2, . . . N, respectively) that is configured to function as an interface to fabric 102 via a corresponding fabric port 104. For example, an endpoint fabric interface includes input and output queues for buffering output and inbound packet data”)
Regarding claim 14, Iyer teaches wherein the reset manager individually initiates the reset of the first IP agent in response to a reset trigger event, the reset trigger event including at least one of the following: an emergence of the SoC from reset; or a command to reset the first IP agent. ([0063-64], “Event reset state: entered on a warm or cold reset event. Restores default values. Initialize counters (e.g., sync counters). in-band reset.”)
Regarding claim 22, Wertheimer teaches further comprising a plurality of shared resources on the SoC, and wherein shared resource is capable of being individually reset by the reset manager and becomes transaction ready on its own time schedule respectively. ([0036], “traffic destined to nodes on the fabric that are powered down, where the traffic is forwarded to a fabric microcontroller that is used as a proxy for the powered down node and holds all the required IP context. The controller decides either to power-up the node or complete the transaction autonomously. Using this scheme, the various IPs can be powered down completely when idle where only a small amount of wake circuitry is left to enable an IP to be powered up if needed.” Where Wertheimer is capable of individually controlling whether to power up (i.e. enable) the IP Agents)
Regarding claim 23, Wertheimer teaches further comprising wherein no two shared resources are required to become transaction ready at the same time. ([0036], “traffic destined to nodes on the fabric that are powered down, where the traffic is forwarded to a fabric microcontroller that is used as a proxy for the powered down node and holds all the required IP context. The controller decides either to power-up the node or complete the transaction autonomously. Using this scheme, the various IPs can be powered down completely when idle where only a small amount of wake circuitry is left to enable an IP to be powered up if needed.” Where Wertheimer is capable of individually controlling whether to power up (i.e. enable) the IP Agents)
The controller decides either to power-up the node or complete the transaction autonomously. Using this scheme, the various IPs can be powered down completely when idle where only a small amount of wake circuitry is left to enable an IP to be powered up if needed.” Where Wertheimer is capable of individually controlling whether to power up (i.e. enable) the IP Agents)
Regarding claim 32, Iyer teaches wherein the reset trigger event includes the emergence of the SoC from reset following one or more of: an external reset; a re-start command; or 5a power-on event. ([0063], “Event reset state: entered on a warm or cold reset event.”)
Regarding claim 33, Iyer teaches wherein the reset trigger event includes the command to reset the first IP agent responsive to one or more of: a malfunction of the first IP agent; 10a power up sequence of the SoC; or a power up sequence of the first IP agent. ([0063], “Event reset state: entered on a warm or cold reset event.”)
As to claim 20 and 27, Wertheimer, Rosenzweig, and Iyer teach these claims according to the reasoning provided in claim 1. 
As to claim 35, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 3.

As to claim 37, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 6.
As to claim 38, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 7.
As to claim 39, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 11.
As to claim 40, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 12.
As to claim 41, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 13.
As to claim 42, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 14.
As to claim 43, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 32.
As to claim 44, Wertheimer, Rosenzweig, and Iyer teach this claim according to the reasoning provided in claim 33.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer, Rosenzweig, and Iyer in view of Pappu et al. (US 10739836). 
Regarding claim 6, Wertheimer, Rosenzweig, and Iyer do not teach and Pappu teaches wherein the reset negotiation further involves the interconnect and the first IP security attributes of initiator (SAI); transaction type; transaction format; snoop attributes; byte enables; and root space fields.”)
Pappu is cited to teach a similar concept of system on a chip with IP devices.  Based on Pappu, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jayasimha and Garg to include security attribute exchange.  Furthermore, being able to exchange security information improves on Jayasimha and Garg by being able to provide security protection for the system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to provide security protection for the system.
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer, Rosenzweig, and Iyer in view of
Regarding claim 21, Wertheimer, Rosenzweig, and Iyer do not teach Garg teaches wherein the shared resource uses an individual reset routine, the individual reset routine distinct for the shared resource when compared to a second reset routine of a second shared resource, the individual reset routine selectively and individually reset by the reset manager. ([0073], “the instructions, when executed, cause the apparatus to selectively boot, reset, and/or trap errors for various disclosed sub-systems.”, [0178], “FIG. 7 depicts one exemplary method for function level reset (FLR) in-band reset (e.g., residing in a dedicated register, MMIO address, or other addressable memory location). More generally, the FLR functionality may be issued by the host and may be managed by the specific function located within the EP. …  the host issues a function level reset to a sub-system of the peripheral. … the sub-system of the peripheral is reset (step 704). [0183], “one such prior art reset scheme may turn off the PCIe link, reset the peripheral, turn back on the PCIe link, and re-initialize each of the connected sub-systems. In contrast, various embodiments of the present disclosure retain the sub-system state; e.g., sub-systems that were asleep or off before reset remain asleep or off, and sub-systems that were active before reset remain active.” Where a subsystem is interpreted as an IP agent and are individually controlled to reset)
Wertheimer, Rosenzweig, Iyer and Garg are analogous art. Garg is cited to teach a similar concept of system on a chip with IP devices and low power modes.   Jayasimha teaches transmitting a request to reset a power domain but does not teach doing so over the link. Garg teaches this concept. Based on the KSR rationale of using of known technique to improve similar devices (methods, or products) in the same way and based on Garg, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Jayasimha to transmit a request to reset an IP agent over the link. 
As to claim 28, Wertheimer, Rosenzweig, Iyer and Garg teach these claims according to the reasoning provided in claim 21.

s 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wertheimer, Rosenzweig, and Iyer as applied to claim 3 and 12 above, and further in view of Nation et al (US 20130262918).
Regarding claim 31, Wertheimer, Rosenzweig, and Iyer do not teach but Nation teaches wherein the first IP agent becomes visible to the interconnect and elements connected directly or indirectly to the interconnect upon becoming transaction-ready, the elements including at least a system 20controller arranged to monitor the conditions of the first IP agent. ([0036], “the error responder module receives status information relating to the dysfunctional IP device(s) from a system controller (e.g., system control module 214 in FIG. 2), including, for example, power domain information for the dysfunctional IP device(s). The error responder module then completes the pending bus transaction in step 306 by bypassing the dysfunctional IP device and/or interconnect (e.g., SoC interconnect 204 in FIG. 2) using an error response (e.g., via error response interface 230 in FIG. 2) generated by the error responder module.”) 
Nation is cited to teach a similar concept of system on a chip with IP devices on interconnect. Based on Nation, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Wertheimer, Jayasimha, and Garg to include error detection to respond to determine non-responsive devices. Furthermore, being able to determine for non-responsive devices in order to act as a proxy improves on Wertheimer, Jayasimha, and Garg by being able to prevent the system from hanging by determining non-responsive/malfunctioning devices and being able to recover from the error more quickly. To one of ordinary skill in the art before the effective filing data of 
As to claim 34, Wertheimer, Rosenzweig, Iyer and Nation teach these claims according to the reasoning provided in claim 31.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 11-14, 20-24, 27-28, 31-44 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 19, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187